Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 15, 2020

                                       No. 04-20-00140-CV

                            IN THE INTEREST OF L.P AND C.P.,


                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 18-10-1012-CVA
                    Honorable Melissa Uram-Degerolami, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating appellants C.P.’s and V.K.’s
parental rights. On March 26, 2020, C.P. filed his appellant’s brief, and V.K.’s appellant’s brief
is due by April 20, 2020. On April 15, 2020, the Department filed a motion seeking an extension
of time to file its appellee’s brief and permission to file one brief responding to C.P.’s and V.K.’s
briefs. After consideration, we GRANT the motion and ORDER the Department to file one
appellee’s brief responding to C.P.’s and V.K.’s briefs. We further ORDER the Department’s
brief due twenty days after V.K. files her appellant’s brief.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court